Citation Nr: 0326099	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-06 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska



THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a psychiatric disability, due to 
residuals of a left shoulder surgery at a VA facility.

2.  Entitlement to service connection for a neck condition.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for a respiratory 
disorder, due to tobacco use during service or nicotine 
dependence acquired in service.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability from a left 
shoulder disorder, to include a back condition, claimed as 
incurred as a result of medical and surgical treatment at a 
VA medical facility.
 
 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



REMAND

On August 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations:  orthopedic, 
psychiatric, and respiratory.  Send the claims 
folder to the examiners for review.  The examiners 
must note in their reports that they have reviewed 
the claims folder.  All indicated tests and 
studies, to include x-rays and other diagnostic 
procedures deemed necessary, should be conducted.  
Each examiner should review the results of any 
testing prior to completion of his/her report 


The veteran underwent surgery on her left shoulder 
in approximately November 1997 and is claiming an 
unspecified residual disability as a result of VA 
surgery.  The orthopedic examiner is requested to 
identify all conditions that may be present that 
are related to the veteran's left shoulder.  The 
examiner should then address whether it is as least 
as likely as not that any identified condition is a 
residual disability from the veteran's surgery.  
Further, the examiner is asked to opine as to 
whether it is at least as likely as not that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or, an event 
not reasonably foreseeable.  All opinions should be 
supported by the evidence of the record and the 
examiner should specifically refer to the medical 
principles and evidentiary record relied on in 
forming opinions.

The respiratory examiner is requested to identify 
any current respiratory disorder present.  A 
detailed smoking history must be obtained and, 
after reviewing the claims folder, including the 
veteran's history of tobacco use, the examiner 
should offer an opinion as to (1) whether it is at 
least as likely as not that nicotine dependence is 
traceable to military service, and (2) whether it 
is at least as likely as not that tobacco use 
attributable to nicotine dependence caused any 
disorder that may be diagnosed during the course of 
the VA examination.  The examiner should provide a 
complete rationale for all conclusions reached. 

The veteran is not claiming entitlement to service 
connection for a psychiatric disability on a direct 
basis.  Rather, the veteran contends that she 
suffers from a psychiatric disorder as a residual 
of her left shoulder surgery at a VA facility.  The 
purpose of the VA psychiatric examination is to 
determine the diagnosis of any and all psychiatric 
disorders, which may be present.  Any special 
studies deemed necessary by the examiner, including 
psychological testing, should be accomplished.  The 
examiner is requested to then provide an opinion as 
to whether it is at least as likely as not that any 
currently diagnosed psychiatric disorder is a 
residual from, or attributable to, the veteran's 
left shoulder surgery.  Any and all opinions 
expressed must be accompanied by a complete 
rationale


2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.




Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER 	
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





